                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION

                                  DOCKET NO. 3:17cr143-RJC

UNITED STATES OF AMERICA                       )
                                               )
       v.                                      )         ORDER OF FORFEITURE
                                               )
JOSE ANTONIO HENDRICKS

       In the Superseding Bill of Indictment in this case, (Doc. No. 16), the United States sought

forfeiture of property of the defendant as property that was used or intended to be used to facilitate

the crime(s) charged, which would be subject to forfeiture under 18 U.S.C. § 2253(a)(1) and 21

U.S.C. § 853.

       Defendant was convicted at trial by the jury on Counts One through Six in the Superseding

Bill of Indictment and was adjudged guilty of the offenses charged in each count. (Doc. No. 30:

Verdict). Based on evidence already in the record, including the defendant’s conviction, the

Government has established the requisite nexus between the property and such offenses.

       It is therefore ORDERED:

       1.       Based upon Defendant’s conviction, the United States is authorized to seize the

following property belonging to Defendant, and it is hereby forfeited to the United States for

disposition according to law, provided, however, that such forfeiture is subject to any and all third

party claims and interests, pending final adjudication herein:

      One Samsung tablet, Model GT-P3113, serial number RFD10GN1RN;
      One Micro SD card from the Tablet.

       2.       Pursuant to 21 U.S.C. § 853(n)(1), the government shall publish notice of this order;

notice of its intent to dispose of the property in such manner as the Attorney General may direct;
and notice that any person, other than the defendant, having or claiming a legal interest in any of

the above-listed forfeited property must file a petition with the Court within thirty days of the final

publication of notice or of receipt of actual notice, whichever is earlier. This notice shall state that

the petition shall be for a hearing to adjudicate the validity of the petitioner’s alleged interest in

the property, shall be signed by the petitioner under penalty of perjury, and shall set forth the nature

and extent of the petitioner’s right, title or interest in each of the forfeited properties and any

additional facts supporting the petitioner’s claim and the relief sought. The United States may also,

to the extent practicable, provide direct written notice to any person known to have alleged an

interest in property that is the subject of this Order of Forfeiture, as a substitute for published notice

as to those persons so notified.

        3.      Upon adjudication of all third-party interests, this Court will enter a Final Order of

Forfeiture pursuant to 21 U.S.C. § 853(n).

        4.      If no third party files a timely claim, this Order of forfeiture shall become Final and

shall be made part of the sentence and included in the judgment, as provided by Fed. R. Crim. P.

32.2(b)(4) and 32.2(c)(2).

 Signed: November 14, 2018




                                                    2
